Dorset, J.
delivered the opinion of the court. The question arising in the bill of exceptions in this case is, Shall a witness be compelled, in a court of law, to answer a question touching the issue in the cause, where such an» swer may expose him to a civil action? It is well established, that a witness shall not be obliged to answer questions which may subject him to a criminal prosecution; or to a penalty, or to a forfeiture. But whether a witness shall be excused from answering questions, which might affect his pecuniary interest, is a point upon which difference of opinion has prevailed. It is believed* that the course of justice would be greatly obstructed by permitting the witness to shelter himself under this plea. If the witness has a knowledge of facts, in the establishment of which, parties to a suit are interested, is it not highly just and convenient, and does not the due administration of justice require, that the witness should disclose his knowledge of the fact in controversy? It is true, that the witness, by disclosing such fact, may expose himself to a civil suit, and thereby be compelled to do justice to his creditor. And shall this consequence, so consonant to all just and moral principles, excuse the witness from giving testimony on an issue between other parties, and in which he has no interest?
The witness, on a bill filed in the court of chancery against him by his creditor, for a discovery in aid of the jurisdiction of a court of common law, could be compelled to disclose the same facts, which he is called on to disclose as a witness.
If the witness, therefore, can be compelled in chancery, at the instance of his creditor, to make the disclosure, why should he not be compelled in a court of law to answer the same question between other parties?
The witness claims an exemption on the ground that he is not obliged to answer questions which may affect his interest. We have seen that he is bound, at the instance of his creditor, to answer such questions. The defence, therefore, can not be maintained. The court are of opinion, that the court below erred, and therefore reverse their judgment.
JVD6MEKT REVERSES, AND EROCEPENDQ AWARDED,